Opinion issued February 3, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01248–CV




JOHN O. BARTLETT, Appellant

V.

CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, GALVESTON
COUNTY, TEXAS; CITY OF LEAGUE CITY; GALVESTON COUNTY
RURAL AND FIRE PREVENTION DISTRICT, Appellees




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 2003TX0292




MEMORANDUM OPINIONAppellant John O. Bartlett has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant John O. Bartlett did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.